Title: From James Madison to James Madison, Sr., 27 November 1784
From: Madison, James
To: Madison, James, Sr.


Hond. Sir
Richd. Novr. 27. 1784
Having a moments time to drop you a line I inform you that the Bill for confirming surveys agst. subsequent entries has been negatived by a large majority, rather on the principle that it was unnecessary & retrospective, than that it was unjust in itself. On the contrary all the principal gentlemen were of opinion that it was just, but already provided for by the law. Mr. Innes the late Judge of the Kentucky Court, in particular told me he thought such surveys could not be overset. You will have heard of the vote in favr. of the Genl. Assesst. The bill is not yet brought in & I question whether it will, or if so, whether it will pass. This day a vote passed without a dissent for Circuit Cou[r]ts. What opposition may be made to its passage I know not. I have not yet found time to do your business at the Land Office. I expected before this to have seen my brother A. & Majr. Moore. I have been a little indisposed for a few days with a bad cold which still continues, otherwise I am well. M. Joseph will tell you the price of Tobo. I think it will rise. With my regards to the family I am Dr. Sir your affect. son
J Madison Jr
